                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                          Plaintiff,

      v.                                                     Case No. 19 CR 193

BRIAN L. GANOS,

                          Defendant.


                            NOTICE OF APPEARANCE


      PLEASE TAKE NOTICE that Hurley Burish, S.C., by Stephen P. Hurley, Jonas B.

Bednarek and Marcus J. Berghahn, appear as counsel for Brian Ganos in this action.

       Dated this 20th day of November, 2019.

                                        Respectfully submitted,

                                        BRIAN GANOS, Defendant

                                        Electronically signed by Stephen P. Hurley
                                        Stephen P. Hurley
                                        Wisconsin Bar No. 1015654
                                        Jonas B. Bednarek
                                        Wisconsin Bar No. 1032034
                                        Marcus J. Berghahn
                                        Wisconsin Bar No. 1026953
                                        HURLEY BURISH. S.C.
                                        33 E. Main Street, Suite 400
                                        Madison, WI 53701-1528
                                        (608) 257-0945
